Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2016-108

                                        AUGUST TERM, 2016

 In re C.R., Juvenile                                  }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Washington Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NO. 86-5-12 Wnjv

                                                            Trial Judge: Kevin W. Griffin

                          In the above-entitled cause, the Clerk will enter:

        Mother appeals termination of her parental rights to her daughter, C.R., born in February
2003. On appeal, mother argues that the court erred in granting termination because there was a
lack of active participation by mother and her attorney at the termination hearing. We affirm.

       In May 2012, based on allegations that mother abused and could not control her children,
the court granted an emergency care order and transferred custody of C.R. and her older sibling
M.B.1 from mother to the Department for Children and Families (DCF). In November 2012,
following an evidentiary hearing, the court adjudicated C.R. a child in need of care or supervision
(CHINS) based on lack of proper parental care. The court found that there was a violent
confrontation between mother and M.B. and that mother’s boyfriend used drugs around both
children. In addition, mother admitted that she could not control M.B.

        Throughout the pendency of this juvenile proceeding mother has exhibited varying levels
of participation with the case plan. The initial disposition order issued in January 2013
contemplated reunification with mother or father. Among other things, the plan of services for
mother included completing a substance-abuse evaluation, attending family time coaching and
parenting meetings, and participating in mental-health counseling and parenting education.
Mother’s engagement with services was mixed and in December 2013, the State filed petitions
seeking termination of parental rights. After the filing, mother reengaged in services and the
parties agreed to postpone the termination hearing to attempt reunification. By late 2014, DCF
was prepared to return custody to mother, but mother relapsed. Mother subsequently refused to
engage in substance-abuse counseling and had inconsistent attendance at team meetings. Mother
also refused to participate in pre- and post-visit meetings with the family time coach. Mother
became volatile and openly critical of C.R. and the family time coach. Mother’s erratic behavior
caused the family time coach to fear for C.R.’s safety.




        1
         M.B. reached the age of majority in August 2015 and so was not part of this termination
proceeding.
        In August 2015, the State filed termination petitions.2 Father voluntarily relinquished his
rights. Mother was present at the beginning of the contested hearing on termination of her parental
rights, but then left the courthouse and did not return. The hearing proceeded without her.

       The court concluded that there was a change of circumstances due to stagnation and that
termination was in C.R.’s best interests since mother did not have a healthy relationship with C.R.
and would not be able to resume parenting in a reasonable period of time. Mother filed this appeal.

        On appeal, mother does not challenge the court’s findings or conclusions. Mother argues
that the court erred in proceeding with the termination hearing after she absented herself, leaving
presentation of her side of the case to her attorney, whom mother claims played no active role in
the proceeding. Mother asserts that this lack of participation is shown by the failure of her attorney
to object to much of the testimony presented by the State and the failure to conduct cross-
examination of many witnesses. Based on these facts mother seeks to overturn the termination
order.

        We conclude there are no grounds for reversal. Mother received in-hand personal notice
of the termination proceeding and had an opportunity to participate in the proceeding. See In re
M.T., 2006 VT 114, ¶ 12, 180 Vt. 643 (mem.) (requiring court to send parents direct notice of
termination hearing). While mother describes her absence as “unexplained,” at the time she made
no request to continue the hearing for some legitimate reason and now proffers no reason that
continuation due to her absence would have been warranted. Further, while mother claims that
her attorney did not fully participate in the hearing, she fails to assert any particular error made by
her attorney or how different actions may have affected the result of the proceeding. In a post-
disposition proceeding, “[T]he only issues before the court at termination are whether there has
been a substantial change in material circumstances and whether termination is in the child’s best
interests.” In re K.F., 2013 VT 39, ¶ 29, 194 Vt. 64. Given that mother does not explain how her
attorney’s conduct at trial impacted the court’s conclusions regarding either of these
determinations, there is no basis to disturb the court’s termination order. See id. ¶ 28 (explaining
that counsel’s failure to introduce certain evidence did not warrant reversal where such failure did
not impact court’s findings that parent’s progress had stagnated and termination was in child’s best
interests).

       Affirmed.

                                                  BY THE COURT:


                                                  _______________________________________
                                                  Paul L. Reiber, Chief Justice

                                                  _______________________________________
                                                  Beth Robinson, Associate Justice

                                                  _______________________________________
                                                  Harold E. Eaton, Jr., Associate Justice



       2
           That same month mother’s parent-child contact was suspended due to her erratic and
threatening behavior. After a hearing in October 2015 the court allowed mother visits at a
visitation center, but mother declined the offer.
                                                  2